Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/18/2022. 
Claims 1-2, 4-6, 9-11, 13-16, 31-32, 34-37, 40-42 are pending and presented for examination. Claims 3, 7-8, 12, 17-30, 33, 38-39 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9-11, 13-16, 31-32, 34-37, 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is amended to recite an alternative language, for example by reciting “and/or”. This renders the claim indefinite, since it is unclear whether the limitation following is included and limits the claim or not. Similar issues exists with claims 9, 31, 36. Dependent claims 2, 4-6, 10-11, 13-16, 32, 34-35, 37, 40-42 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 6, 9-13, 16, 31-32, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,637,626 B2) in view of Lg (3GPP document, “subframe and mini-subframe definition for frame structure of NR” R1-166881, cited in IDS) and Oh et al. (US 2019/0069312 A1) or Huawei et al. (3GPP TSG RAN WG1 Meeting #86 R1-166102, cited previously in IDS). 

Regarding claims 1, 31, Li discloses a method for transmitting data or a UE, the method or the UE comprising: 
a transceiver, and at least one processor connected with the transceiver, wherein the processor is configured to read and execute a program in a memory and wherein the transceiver is configured to receive and transmit data under a control of the processor (see at least col. 5, lines 44-50);
determining, by a UE, a start position of a time unit of the UE (see col. 7, lines 25-41, discloses at least a start position), and determining a division of uplink and downlink regions in the time unit (see col. 8, lines 15-46, discloses configuration of subframes between uplink and downlink, particularly describes how a 10 ms frame is divided and configured into uplink and downlink subframes, see also col. 12, lines 45-67); 
detecting, by the UE, a downlink control channel in the downlink region of the time unit (see col. 8, lines 15-46, discloses downlink region, see col. 9, lines 65- col. 10, line 10 discloses a DCI or control channel for signaling the timing information); and 
performing, by the UE, a uplink transmission in an uplink region corresponding to the downlink region according to a detection result (see col. 12, lines 45-67, discloses based on received indication performing uplink, an S subframe which can be downlink can be configured as uplink); 
mode 3: determining, by the UE, an uplink region carrying Acknowledgement (ACK)/Negative Acknowledgement (NACK) for a downlink transmission according to a feedback position of the ACK/NACK (not required as recited in the claim). 
Li fails to disclose but Lg discloses wherein the time unit is one slot (see section 2, specifically section 2.1 describes mini-subframe equivalent to slots). Lg further discloses various numerology as it relates to mini-subframes and configuration of mini-subframes or indication mechanism (section 2.2-2.3). Lg further discloses wherein determining by the UE, the division of uplink and downlink regions in the time unit comprises one of the following modes: mode 1: receiving, by the UE, a second configuration signaling, and determining the division of uplink and downlink regions in the time unit according to the second configuration signaling (see section 2.3 discloses type of subframe indication as it is dynamic); wherein the second configuration signaling carries information about a start position or an end position of one or more downlink regions in the time unit (not required as recited in the claim); or the second configuration signaling carries information about a start position or an end position of one or more uplink regions in the time unit (see section 2.3, discloses scheduling information to include start time of uplink). Although not needed based on claim structure, Huawei further discloses mode 3: determining, by the UE, an uplink region carrying Acknowledgement (ACK)/Negative Acknowledgement (NACK) for a downlink transmission according to a feedback position of the ACK/NACK (see section 2.2.4, discloses HARQ timing can be configured through DCI, to allow for example, DL data and A/N to occur in the same subframe).
.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include dividing subframe into smaller time periods of transmission as described by Lg or Huawei. 
The motivation for doing so would be to allow efficient support of different usage scenarios such as URLLC and allow dynamic resource sharing. 
Li fails to disclose but Oh discloses determining, by a UE, a start position of one slot of the UE (see par. 0298).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining by a UE a start position of the time slot of the UE to allow configuring of shortened TTIs as described by Oh. 
The motivation for doing so would be to allow improving channel occupancy as described by OH at fig. 19-20. 
Li fails to disclose but Huawei discloses or mode 2: determining, by the UE, an uplink region in the time unit according to an uplink scheduling signaling (section 2.2.4, second bullet describes UL grant, as scheduling and corresponding UL data in same subframe); 
wherein the uplink scheduling signaling is a downlink control channel with an uplink downlink control information (DCI) format received by the UE in a downlink region in one slot (see pages 5-6, fig. 7, configurable HARQ timing, discloses a downlink control for indicating an uplink); wherein the determining, by the UE, an uplink region in the one slot according to an uplink scheduling signal comprises: 
determining, by the UE, according to predefined uplink scheduling timing, and/or a scheduling timing adjustment notified in the uplink scheduling signaling and/or a time position notified in the uplink scheduling signaling, an uplink region in the one slot in which an uplink shared channel transmission scheduled by the uplink scheduling signaling is located (see section 2.2.4, discloses configuration of grant, which is described to be transmitted in DCI, and UL data which is transmitted using uplink shared channel).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include dividing a subframe into multiple slots, and configure each slot for transmission of scheduling information and uplink shared channel within a time slot. 
The motivation for doing so would be to allow reducing latency. 

Regarding claims 9, 36, Li discloses a method for transmitting data or an eNB, the method or the eNB comprising: 
a transceiver, and at least one processor connected with the transceiver, wherein the processor is configured to read and execute a program in a memory and wherein the transceiver is configured to receive and transmit data under a control of the processor (see at least col. 5, lines 44-50);
determining, by an eNB, a start position of a time unit of a UE (see col. 7, lines 25-41, discloses at least a start position), and determining a division of uplink and downlink regions in the time unit of the UE (see col. 8, lines 15-46, discloses configuration of subframes between uplink and downlink, particularly describes how a 10 ms frame is divided and configured into uplink and downlink subframes, see also col. 12, lines 45-67); 
sending, by the eNB, a downlink transmission to the UE in a downlink region in the time unit of the UE (see col. 8, lines 15-46, discloses downlink region, see col. 9, lines 65- col. 10, line 10 discloses a DCI or control channel for signaling the timing information); and 
receiving, by the eNB, an uplink transmission of the UE in an uplink region corresponding to the downlink region comprising the downlink transmission (see col. 12, lines 45-67, discloses based on received indication performing uplink, an S subframe which can be downlink can be configured as uplink);
wherein after the eNB determines the division of uplink and downlink regions in the time unit of the UE, the method further comprises mode 1 or mode 2: 
mode1: 
notifying, by the eNB, the UE of the division of uplink and downlink regions in the time unit of the UE via second configuration signaling (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, the particular uplink downlink within a time unit), wherein:
the second configuration signaling carries information about a start position or end position of one or more downlink regions in the time unit of the UE (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, which allows the UE to determine the downlink and uplink divisions); or the second configuration signaling carries information about end position of one or more uplink regions in the time unit of the UE (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, which allows the UE to determine the downlink and uplink divisions). 
Li fails to disclose but Lg discloses wherein the time unit is one slot (see section 2, specifically section 2.1 describes mini-subframe). Lg further discloses various numerology as it relates to mini-subframes and configuration of mini-subframes or indication mechanism (section 2.2-2.3). Lg further discloses mode 1: receiving, by the UE, a second configuration signaling, and determining the division of uplink and downlink regions in the one time slot according to the second configuration signaling (see section 2.2, describing dividing subframe to create mini-subframe, section 2.3 discloses type of subframe indication as it is dynamic); wherein the second configuration signaling carries information about a start position or an end position of one or more downlink regions in the time unit (not required as recited in the claim); or the second configuration signaling carries information about a start position or an end position of one or more uplink regions in the time unit (see section 2.3, discloses scheduling information to include start time of uplink).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include dividing subframe into smaller time periods of transmission as described by Lg. 
The motivation for doing so would be to allow efficient support of different usage scenarios such as URLLC and allow dynamic resource sharing. 
Li fails to disclose but Oh discloses determining, by an eNB , a start position of one slot of the UE (see par. 0298).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining by a UE a start position of the time slot of the UE to allow configuring of shortened TTIs as described by Oh. 
The motivation for doing so would be to allow improving channel occupancy as described by OH at fig. 19-20. 
Li fails to disclose but Huawei discloses mode 2: 
sending, by the eNB, an uplink scheduling signaling which is  a downlink control channel with an uplink downlink control information (DCI) format to the UE in a downlink region in one slot (page 5-6, fig. 7, proposal 10 “configurable HARQ” discloses signaling in downlink control for which particular downlink data an uplink needs to be transmitted in a given slot), so that the UE determines according to predefined uplink scheduling timing, and/or a scheduling timing adjustment notified in the uplink scheduling signaling and/or a time position notified in the uplink scheduling signaling, an uplink region in the one slot in which an uplink shared channel transmission scheduled by the uplink scheduling signaling is located (page 5-6, fig. 7, proposal 10 “configurable HARQ” discloses signaling in downlink control for which particular downlink data an uplink needs to be transmitted in a given slot (although disclosed, this feature as recited is not further limiting the claim because it is performed by UE and not eNB)). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include dividing a subframe into multiple slots, and configure each slot for transmission of scheduling information and uplink shared channel within a time slot. 
The motivation for doing so would be to allow reducing latency. 

Regarding claims 2, 32, Li discloses the method wherein determining, by the UE, the start position of the time unit of the UE comprises: 
receiving, by the UE, a first configuration signaling, and determining the start position of the time unit according to the first configuration signaling, wherein: the first configuration signaling carries a time offset of the time unit relative to a preset reference time unit; or the first configuration signaling carries information about the start position of the time unit (see col. 13, lines 18-25, discloses configuration in which a particular start position is indicated). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2). 

Regarding claims 10, 37, Li discloses the method wherein after the eNB determines the start position of the time unit of the UE, the method further comprises: notifying, by the eNB, the UE of the start position via a first configuration signaling, wherein: the first configuration signaling carries a time offset of the time unit of the UE relative to a preset reference time unit; or the first configuration signaling carries information about the start position of the time unit of the UE (see col. 13, lines 18-25, discloses configuration in which a particular start position is indicated). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Regarding claims 6, 16, Li discloses the method further comprises at least one of following: quantities of downlink regions in time units for transmitting different services are same or different; quantities of uplink regions in time units for transmitting different services are same or different; if the time unit comprises at least two downlink regions, lengths of respective downlink regions are same or different; if the time unit comprises at least two uplink regions, lengths of respective uplink regions are same or different (see col. 3, lines 51-65, discloses configuration of uplink and downlinks to be more than one subframes with uplink and downlinks regions). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Regarding claim 11, Li discloses the method wherein configuring, by the eNB, UEs at edges of cells with a fixed start position of time unit via the first configuration signaling, and the fixed start position of time unit is a predefined or prescribed start position; or configuring, by the eNB, UEs at centers of cells with same or different start positions of time units via the first configuration signaling  (see col. 7, lines 15-col. 8, line 46, discloses configuring a start position regardless of where the UE is located, the start position is also described as predefined). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Regarding claims 13, 40, Li discloses the method wherein determining, by the eNB, the start position of the time unit of the UE, and determining the division of uplink and downlink regions in the time unit of the UE comprises: determining, by the eNB, a downlink region in a one slot of the UE as a GP region or a downlink region in a one slot of another UE; and/or determining, by the eNB, an uplink region in a one slot of the UE as a GP region or an uplink region in a one slot of another UE (see col. 8, lines 14-31, discloses determining an uplink region in a time unit of another UE, or a different radio frame). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Claims 4-5, 14-15, 34-35, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lg and Oh as applied to claim 1, 9 above, and further in view of Yang et al. (US 9,893,801).

Regarding claims 4, 34, Li discloses the method wherein performing, by the UE, the uplink transmission in the uplink region corresponding to the downlink region according to the detection result comprises: if a downlink control channel with an uplink DCI format is detected, then transmitting, by the UE, an uplink shared channel in an uplink region corresponding to a downlink region comprising the downlink control channel; or if a downlink control channel with a downlink DCI format, indicating a downlink Semi- Persistent Scheduling (SPS) resource release is detected, then feeding back, by the UE, ACK/NACK in an uplink region corresponding to a downlink region comprising the downlink control channel (see col. 10 lines 11-col. 11, line 55, discloses detecting DCI, and performing uplink). 
Li fails to disclose but Yang discloses if a downlink shared channel is detected, then feeding back, by the UE, ACK/NACK in an uplink region corresponding to a downlink region comprising the downlink shared channel (see fig. 14, discloses receiving downlink in shared channel, and in response feeding back HARQ in uplink). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include detecting a downlink shared channel and feeding back ack/nack in an uplink region corresponding to the downlink region as described by Yang. 
The motivation or doing so would be to allow transmission of harq. 

Regarding claims 14, 41, Li fails to disclose the method wherein receiving, by the eNB, the uplink transmission of the UE in the uplink region corresponding to the downlink region comprising the downlink transmission comprises: if the downlink transmission is a downlink control channel with a downlink DCI format, indicating a downlink SPS resource release, receiving, by the eNB, ACK/NACK feedback for the downlink control channel in an uplink region corresponding to a downlink region comprising the downlink control channel; or if the downlink transmission is a downlink shared channel, receiving, by the eNB, ACK/NACK feedback for the downlink shared channel in an uplink region corresponding to a downlink region comprising the downlink shared channel; or if the downlink transmission is a downlink control channel with an uplink DCI format, receiving, by the eNB, an uplink shared channel corresponding to the downlink control channel in an uplink region corresponding to a downlink region comprising the downlink control channel. 
Yang discloses if the downlink transmission is a downlink shared channel, receiving, by the eNB, ACK/NACK feedback for the downlink shared channel in an uplink region corresponding to a downlink region comprising the downlink shared channel (see fig. 14, discloses receiving downlink in shared channel, and in response feeding back HARQ in uplink). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include detecting a downlink shared channel and feeding back ack/nack in an uplink region corresponding to the downlink region as described by Yang. 
The motivation or doing so would be to allow transmission of harq. 

Regarding claims 5, 35, Li discloses the method wherein if a downlink control channel with a downlink DCI format indicating a downlink SPS resource release is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink control channel; or an uplink region determined according to an indicating field in the downlink control channel; or an uplink region spaced from an end of the downlink region comprising the downlink control channel by a preset length of time after the end of the downlink region; or if a downlink shared channel is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink shared channel; or an uplink region determined according to an indicating field in scheduling signaling of the downlink shared channel; or an uplink region spaced from an end of the downlink region comprising the downlink shared channel by a preset length of time after the end of the downlink region; or if a downlink control channel with an uplink DCI format is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink control channel; or a predefined or pre-configured uplink region in a time unit after the time unit comprising the downlink region; or an uplink region determined according to an indicating field in the downlink control channel (col. 10, lines 11-col. 12, line 11, discloses if a DCI is detected, the uplink region is at least predefined after downlink or at least based on uplink region as defined in DCI (second- third limitation)). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Regarding claims 15, 42, Li discloses the method wherein if a downlink control channel with a downlink DCI format indicating a downlink SPS resource release is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink control channel; or an uplink region indicated in an indicating field in the downlink control channel; or an uplink region spaced from the end of the downlink region comprising the downlink control channel by a preset length of time after the end of the downlink region; or if a downlink shared channel is detected, the uplink region corresponding to the downlink region will be: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink shared channel; or an uplink region indicated in an indicating field in scheduling signaling of the downlink shared channel; or an uplink region spaced from the end of the downlink region comprising the downlink shared channel by a preset length of time after the end of the downlink region; or if a downlink control channel with an uplink DCI format is detected, the uplink region corresponding to the downlink region will be: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink control channel; or a predefined or pre-configured uplink region in a time unit after the time unit comprising the downlink region comprising the downlink control channel; or an uplink region indicated in an indicating field in the downlink control channel (col. 10, lines 11-col. 12, line 11, discloses if a DCI is detected, the uplink region is at least predefined after downlink or at least based on uplink region as defined in DCI (second or third limitation)). Note that Lg discloses wherein the time unit is at least one slot as described with respect to independent claim above (see section 2).

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant claim 1, recites three different configurations, i.e. modes, that can be alternatively be performed. As such, examiner respectfully notes that the rejection is required to only disclose one mode. Applicant is suggested to select a particular embodiment such that the examination can be focused with respect to that particular mode. Nonetheless, examiner considered all the modes with respect to the cited prior art. 
In general terms, applicant claim 1 is directed to dividing a slot into different uplink, downlink and gap regions and carry out signaling via downlink control channel. Slot in particular is disclosed by either 7 OFDM symbols or two slots can make a subframe. Applicant’s spec. at p. 0264. 
Applicant initially argues that the start position of time unit as described in Li is different than the one described in claim 1 because Li describes a frame and subframe while claim 1 describes a slot. Examiner respectfully disagrees. 
As described in applicant’s specification, a frame is divided into subframes and subframes is divided into slots. Therefore, indication of a particular start of the frame indicates at least start of the subframe and slot, because the beginning of the frame is beginning of slot as well as subframe. Further, Li describes taking a frame and dividing the frame into smaller pieces, called subframes and then configuring each subframe into downlink, uplink or special. It also includes configuration signal which notifies the UE of which subframe is which. Therefore, in summary, Li discloses taking a time unit such as frame, noting the start of the frame, dividing into subframes and signaling configuration to UE. Thereafter Lg and Huawei discloses taking a subframe and further dividing the subframes into smaller units. It specifically, at least, discloses dividing for example a subframe into two equal units, and calls it a mini-subframe or as represented by X-interval. It then describes, for example taking this smaller units and breaking into uplink, downlink and gap regions. Therefore, essentially same technique is utilized to break up subframe as described by Li to breakup a frame. Therefore, based on the above description, it would have been obvious to one having ordinary skill in the art to indicate the start of the slot, since a slot is further divided into different regions, which is similar to dividing a frame and indicating the start of frame. Additionally, Oh describes this features explicitly which the arguments on page 16-17 do not describe. 
Applicant then with respect to mode 2, argues that claim recites uplink scheduling signaling, emphasizing scheduling. It appears that applicant is arguing that the feature is that a DCI with scheduling information and uplink transmission is performed in one slot. Huawei discloses this feature as described in rejection above. Applicant states that Li does not disclose the signaling of the particular downlink or uplink within a slot. Examiner respectfully disagrees. As noted previously, for example, Li discloses dividing a time unit and sending configuration information to UE, which includes for example which particular division within the time unit is downlink, uplink or special. Although Li discloses for example indicating or signaling based on configuration of frame while the claim is directed towards configuration of slot, secondary references for example describes dividing a slot and there similarly suggests indication of signaling of configuration for slots. In fact, Huawei specifically discloses this feature as described in the rejection. 
Starting at page 19 of the remarks, Applicant appears to argue that Kim fails to disclose a particular element of the claim. Kim does not appear to be cited relative to claim 1. In fact the reference is not cited in this office action all. As such the arguments are moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TSG RAN WG1 Meeting #86 – R1-166882 (previously cited) – describes reduced TTI and uplink HARQ for downlink data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466